Citation Nr: 1016862	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-11 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include skin melanoma, as a result of exposure to herbicides 
(Agent Orange). 


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to April 1974.  
The Veteran served in the Republic of Vietnam from October 
1971 to September 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection.

The Veteran had requested a hearing to be held at the Board 
in Washington, D.C.; however the Veteran failed to appear for 
the scheduled April 2010 hearing.  His request for a hearing 
is deemed waived.  

The issues of entitlement to service connection for 
depression and for stomach problems have been raised by the 
record in the Veteran's October 2009 statement, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange.

2.  A diagnosis of skin melanoma is not of record.

3.  Actinic keratosis was not manifested during the Veteran's 
active service nor is actinic keratosis otherwise related to 
the Veteran's active service, including exposure to 
herbicides.


CONCLUSION OF LAW

The Veteran's skin disorder, to include claimed skin melanoma 
was not incurred in active service, and may not be presumed 
to have been incurred in service due to herbicide exposure.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  The term acute and subacute peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  Id. Note 2.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007) (emphasis added).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Discussion

The Veteran seeks a grant of service connection for skin 
melanoma, also referred to throughout the record by the 
Veteran as "skin cancer".  See March 2006 formal claim; 
August 2006 statement.  A review of his service treatment 
records finds no complaint or treatment for this disability, 
nor any skin disorder, in service.

The Veteran did not indicate any VA medical treatment.  He 
submitted private treatment records dated October 2003 to 
June 2006.  These private treatment reports list diagnoses 
that include actinic keratosis, dysphagia, alkaline 
phosphatase, and actinic skin damage.  No treatment report 
contains a diagnosis of skin cancer or skin melanoma.

In this case, service connection on a presumptive basis is 
not warranted.  The Board notes that it is established that 
the Veteran was exposed to herbicides during his Vietnam 
service.  38 C.F.R. § 3.313.  Beyond those facts, however, 
there is no medical evidence of record that supports a claim 
of service connection for skin cancer or skin melanoma.  Skin 
cancer is not included among the listed disabilities under 38 
C.F.R. § 3.309(e), there is no documentation indicating a 
diagnosis within a year after the last date on which the 
Veteran was exposed to an herbicide during service.  See 
38 C.F.R. § 3.307(a)(6)(ii).  Thus, the presumption afforded 
under 3.309(e) cannot provide the basis for a grant of 
service connection.

Nevertheless, even if a Veteran is found not to be entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The post-service evidentiary record begins in 2003, some 29 
years after the Veteran's discharge from service.  There is 
no credible medical evidence of or treatment for skin cancer 
or skin melanoma prior to that date in the claims file.  
There is no diagnosis at all for skin cancer or skin 
melanoma.  Since no current skin cancer disability has been 
identified by a medical professional, the Veteran's claim 
must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

In consideration of a recent United States Court of Appeals 
for Veterans Claims (Court) decision, the Board will consider 
the Veteran's claim as a claim for his skin disorders, 
diagnosed as actinic keratosis and referred to as actinic 
skin damage, a diagnosis found in the private treatment 
reports.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

The Board notes that "actinic" is defined as: "of, 
relating to, resulting from, or exhibiting chemical changes 
produced by radiant energy especially in the visible and 
ultraviolet parts of the spectrum <actinic injury and 
carcinogenesis-Journal of the American Medical Association> 
<actinic keratosis." (MERRIAM WEBSTER ONLINE MEDICAL 
DICTIONARY, 2010).  In other words, "actinic" means damage 
from the sun.  It is a precancerous disorder that can lead to 
squamous cell carcinoma.  The Board notes again that service 
treatment records are silent and private treatment records 
that relate to the Veteran's skin contain no mention of his 
military service or service in Vietnam.

The difference between the 1974 discharge date and the 
October 2003 diagnosis date leaves a significant gap of 
nearly 29 years between service separation and the initial 
confirmation of any skin disability, with no clinical support 
for skin melanoma or actinic keratosis manifestations or 
continued symptoms.  Evidence of a prolonged period without 
medical complaint can be considered as a factor, along with 
other factors concerning the veteran's health and medical 
treatment during and after military service.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges the numerous articles and summaries of 
statements that the Veteran has submitted for consideration 
in support for his claim seeking service connection for 
"skin cancer" as a result of his exposure to Agent Orange.  
However, as he has not submitted evidence of a diagnosis of 
skin cancer, these submissions are not relevant.  Further, 
the diagnosis of "actinic keratosis" carries the treating 
physician's opinion as to its etiology - as discussed above, 
"actinic" refers to damage from the sun and it too is not 
listed as a presumptive disease related to Agent Orange 
exposure.  In short, there is no competent evidence of record 
linking the actinic keratosis to the Veteran's service.

The Board acknowledges that the Veteran believes his actinic 
keratosis or skin melanoma is due to his exposure to Agent 
Orange in service.  However, the Veteran has not stated that 
he has experienced symptoms of actinic keratosis in service 
or continuously since service.  Further, he is not qualified 
to render an opinion as to the causation or etiology of his 
currently claimed skin disorder, or establish a diagnosis 
based upon in-service experiences.  See Espiritu v, 
Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that 
a layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").

Therefore, the Board has concluded that the preponderance of 
the evidence is against the claim of service connection on a 
direct or presumptive basis.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2006 letter.  In that letter, the 
Veteran was informed of the evidence necessary to 
substantiate the claim for service connection.  The letter 
informed the Veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which is usually shown by 
medical records or medical opinions.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.   The 
Veteran did not indicate he sought VA medical treatment and 
the RO did obtain the private treatment records from B. 
Medical Associates.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  In the present appeal, 
the July 2006 letter to the Veteran included the type of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and private treatment records dated 2003 to 
2006.   

The Veteran was not afforded a VA examination in connection 
with his claim.  Pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i).  A medical examination or medical opinion may 
be deemed necessary where the record contains competent 
medical evidence of a current diagnosed disability, 
establishes that the Veteran suffered an event, injury or 
disease in service, and indicates that the claimed disability 
may be associated with the established event, injury or 
disease in service.  See id.  The record before VA need only 
(1) contain competent evidence that the Veteran has 
persistent or recurrent symptoms of current disability and 
(2) indicate that those symptoms may be associated with the 
Veteran's active military service.  Duenas v. Principi, 18 
Vet. App. 512 (2004).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(i), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.  See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).  However, the 
Board finds that the claim in this appeal does not meet that 
threshold.  No medical treatment report contains a diagnosis 
of skin cancer and the Veteran's own physician diagnosed his 
skin damage as being "actinic" or caused by exposure to the 
sun.  Not one medical report of record suggests a nexus to 
service, and even the Veteran has not argued that his skin 
disorder is related to sun exposure during service.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained. 
 Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006). 


ORDER

Entitlement to service connection for a skin disorder, to 
include skin melanoma is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


